              Case 4:20-cv-08088-HSG Document 17 Filed 02/11/21 Page 1 of 1



1    ROSLYN HEAD LYONS, Pro Se Plaintiff
     6132 Buena Venture Avenue
2
     Oakland, CA 94605
3    (510) 915-4293 (P)
     klons1@aol.com
4
                                UNITED STATES DISTRICT COURT
5
                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
6

7
     ROSLYN HEAD LYONS,                               Case No.: 20-cv-08088-HSG
8
                   Plaintiff,
9

     vs.                                              ORDER FOR LEAVE TO FILE
10
                                                      PLAINTIFF’S INITIAL CASE
11   ALAMEDA HEALTH SYSTEM,                           MANAGEMENT STATEMENT
                                                      (as modified)
12                 Defendant
13

14          Good case appearing, the motion is GRANTED. Plaintiff’s deadline to file her
15
     Initial Case Management Statement is extended to February 11, 2021. Plaintiff is
16
     directed to e-file her ,QLWLDO&DVH0DQDJHPHQWStatement RQWKHGRFNHWIRUWKZLWK.
17

18          IT IS SO ORDERED.
19

20   Date: 2/11/2021                                    ___________________________________
                                                        HAYWOOD S. GILLIAM, JR.
21
                                                        United States Judge
22

23

24

25

26

27

28



     ORDER FOR LEAVE TO FILE PLAINTIFF’S INITIAL CASE
     MANAGEMENT STATEMENT
                                                                                         PAGE 1 OF 1
